                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                              UNITED STATES DISTRICT COURT                                March 07, 2019
                               SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                   HOUSTON DIVISION

ERIC BEVERLY,                        §
                                     §
      Plaintiff,                     §
VS.                                  §               CIVIL ACTION NO. 4:19-CV-47
                                     §
JOE CORLEY PROCESSING CENTER, et al, §
                                     §
      Defendants.                    §

                                     ORDER OF DISMISSAL

        Eric Beverly is an inmate in the Joe Corley Processing Center, a privately managed

detention center. It appears from his complaint that he is a federal pretrial detainee. He filed a

civil rights lawsuit alleging violations of his rights by the Joe Corley Processing Center and the

United States Marshal Service. Beverly contends that he is being held in punitive segregation in

retaliation for his decision not to plead guilty.

        Section 1915A of title 28 of the United States Code requires a federal district court to

“review . . . a complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity.” If the complaint presents no cognizable

claims, the court must dismiss the complaint.         Similarly, 28 U.S.C. § 1915(e)(2)(A)(ii)

requires dismissal of an in forma pauperis plaintiff’s complaint if it fails to state a claim

on which relief can be granted.

        Beverly names two entities, the Joe Corley Processing Center and the United States

Marshal Service, as defendants in this case. Actions for alleged violations of civil rights by

federal actors are brought under the right of action recognized in Bivens v. Six Unknown Fed.

Narcotics Agents, 403 U.S. 388 (1971). The Supreme Court, however, has expressly held that

the Bivens right of action does not extend to private entities providing contractual services to the


1/2
federal government. Correctional Servs. Corp. v. Malesko, 534 U.S. 61, 67 (2001). The Joe

Corley Processing Center is a facility owned and operated by The Geo Group, Inc. There is

therefore, under Malesko, no private right of action against the Joe Corley processing Center for

alleged civil rights violations. Any such claim must be brought against the individuals who

committed the violations. Id. at 70.

       The same rule is applicable to the United States Marshal Service. “[A] Bivens action is

not “a proper vehicle for altering an entity's policy.” Malesko,[534 U.S.], at 74, 122 S.Ct. 515.

Furthermore, a Bivens claim is brought against the individual official for his or her own acts, not

the acts of others. The purpose of Bivens is to deter the officer.”   Ziglar v. Abbasi, 137 S. Ct.

1843, 1860, 198 L. Ed. 2d 290 (2017) (emphasis in Ziglar, internal quotation marks and citation

omitted).

       The Supreme Court has thus made clear that there is no civil rights remedy available

against entities acting under color of federal law. Rather, an aggrieved plaintiff must sue the

individual officers responsible for the violations. For these reasons, Beverly’s complaint fails to

state a claim upon which relief can be granted, and the complaint must be dismissed under 28

U.S.C. §§ 1915A and 1915(e)(2)(A)(ii).

       It is so ORDERED.

       SIGNED on this 7th day of March, 2019.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




2/2
